          Case 18-03278 Document 8 Filed in TXSB on 11/14/18 Page 1 of 2
 
 
 
                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

IN RE:
                                                        CASE NO. 15-33834
DARYL SCOTT CLARK                                    CHAPTER 7 BANKRUPTCY
            DEBTOR


DARYL SCOTT CLARK
            PLAINTIFF


V.                                                       ADV. NO. 18-03278

NATIONWIDE BANK
            DEFENDANT


                               NOTICE OF SETTLEMENT

TO:      THE HONORABLE JEFF BOHM,
         UNITED STATES BANKRUPTCY JUDGE

         Pursuant to the Comprehensive Scheduling, Pretrial and Trial Order entered on

September 26, 2018 (AP ECF 3) the Court has scheduled this matter for a Status

Conference to be heard on November 15, 2018 at 10:00 a.m.

         A settlement has been reached by the parties that, with this Court’s approval,

fully dispose of the claims averred in Mr. Clark’s complaint. This settlement has been

reduced to writing and the parties have agreed to its terms as evidenced by the

signatures thereon.

         Undersigned counsel shall appear before the Court at the Status Conference as

ordered to announce the settlement.




                                      1 of 2 Pages
                                              
          Case 18-03278 Document 8 Filed in TXSB on 11/14/18 Page 2 of 2
 
 
 


Respectfully submitted,




____________________________
CHARLES (CHUCK) NEWTON
chuck@chucknewton.net
Texas Bar No. 14976250
SDTX Bar No. 27900
190 N. Millport Circle
The Woodlands TX 77382
Phone (281) 681-1170, Ext. 101
Fax (281) 901-5631
                                      CERTIFICATE OF SERVICE

       I certify that on November 14, 2018, a true and correct copy of the foregoing
Notice of Settlement was served on the following parties by the means stated below:
 
Daryl Scott Clark                                   MAIL (No)
Debtor / Plaintiff                                  FAX (No)
5202 Dana Leigh Drive                               EMAIL (Yes)
Houston TX 77066

Rod S. Kemsley                                      MAIL (No)
Kemsley Law Firm PLLC                               FAX (No)
Bankruptcy Atty. for Mr. Clark                      EMAIL rkemsley@kemsleylaw.com
505 N. Sam Houston Parkway East, Suite 400
Houston TX 77060

John C. Cannizzaro                                  MAIL (No)
Associate Attorney / Ice Miller LLP                 FAX (No)
Attorneys for Defendant                             EMAIL john.cannizzaro@icemiller.com
250 West Street, Suite 700
Columbus OH 43215-7509

DATED: November 14, 2018




                                              _______________________________
                                              CHARLES (CHUCK) NEWTON 
 

                                            2 of 2 Pages
                                                    
